ACCEPTED
                                                                                     03-14-00563-CR
                                                                                             5546117
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                                 6/4/2015 1:14:25 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                         JAMES H. KREIMEYER
                               ATTORNEY AT LAW
P.O. BOX 727              BOARD CERTIFIED-CRIMINAL LAW          (254) 939-9393
BELTON, TEXAS 76513   TEXAS BOARD OF LEGAL SPECIALIZATION         FILED
                                                            FAX (254)   IN
                                                                      939-2870
                                                            3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
                                                            6/4/2015 1:14:25 PM
                               June 4, 2015                   JEFFREY D. KYLE
                                                                    Clerk




Hon. Jeffrey D. Kyle, Clerk
Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547

RE:     Tarsha Yvonne Wiley vs. The State of Texas
        Cause No. 03-14-00563-CR

Dear Mr. Kyle:

     This is to inform the Court of Appeals that I, as
attorney on appeal, have complied with Rule 48.4 of the
Texas Rules of Appellate procedure by sending a copy of the
Court’s Opinion in the above referenced case. This was done
within five (5) days after the opinion was rendered.

     Enclosed please find a copy of the return receipt.
Please cause this letter and copy to be filed in this
matter.



Yours truly,
/s/ James H. Kreimeyer

James H. Kreimeyer

JHK:ar

Encl.